oD Oo ON Oo FF WO NY =

Ph PO PD NYO NH LHD NO | SF | =| |S | S| FE FS FS
Oo aoa KR wO ND -=|& BDO OO DO NN ODO Aa KR WO NO |

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

YANG YANG,

Plaintiff, Case No. 2:15-cv-01246-LDG (NJK)
V. ORDER

BUFFALO RANCH HOMEOWNERS
ASSOCIATION, et al.,

Defendants.

 

 

For good cause shown,
THE COURT ORDERS that Defendant Saticoy Bay LLC’s Motion to Re-Open Case
(CM/ECF No. 105) for the limited purpose of considering Saticoy Bay LLC’s motion to

expunge the lis pendens recorded against the subject property is GRANTED.
HI

I
I
I
fl

 
Co Oo Oa NO Oo FR WHO NY =

MR PO PO PMP NM NYO BSB S&S FS S| S| S| BS |= BS |
S RR SRS RR SF 6a ABaR BRN S

 

THE COURT FURTHER ORDERS that, as the parties have filed a stipulation to
expunge the lis pendens recorded against the subject party, and as the Court will sign that

stipulation, the Motion to Expunge Lis Pendens (CM/ECF No. 106) is DENIED as moot.

DATED this d ¥ day of October, 2019. Yip f ove

Lloyd D. Geb rge
United States District Judge

 
